Winslow, C. J.
Tbe raising of pigs is a perfectly lawful and respectable business. Doubtless it will remain so as long as tbe human palate craves tbe thin cut of juicy bam and tbe crisp slice of breakfast bacon. With all tbe marvelous advance in tbe science of animal husbandry which has taken place in recent years we have not yet produced tbe odorless pig. He may come at some future time in company with tbe voiceless cat and tbe flealess dog, but he is not yet in sight. Whenever be comes be will be welcome, but in tbe meantime pigs will be pigs, and we must put up as best we may with tbe odorous pig and bis still more odorous pen.
Manifestly pigs cannot be raised in the city, hence they must be raised on tbe farm. If they are raised there under-conditions as clean and sanitary as can reasonably be at*72tained considering tbe characteristics of the animal and the necessity for confinement in close quarters, the fact that odors from those quarters are carried abroad on the summer breeze will not make an actionable nuisance.
It becomes one of those minor discomforts of life which must be borne in deference to the principle that one man’s enjoyment of property cannot always be the controlling factor, but must be considered in connection with the reasonable and lawful use of other property by his neighbors.
.The trial court in the present case has found upon sufficient evidence that the pens are kept with reasonable -cleanliness and we do not find ourselves able to say that the clear preponderance of the evidence is against the finding. It follows that the judgment must be affirmed. Notwithstanding this result, it is not deemed improper to suggest to the respondent that insistence on extreme legal rights is not always good policy, to say nothing of good neighborliness. Tt is far better to make a friend of one’s neighbor by foregoing, at his request, the exercise of some minor right which causes him discomfort, than to make an enemy of him by insisting upon the right simply because the law gives it. It does not appear that it would be difficult, or even inconvenient, to remove the pig yards which are nearest to the plaintiff’s property to some other spot upon the farm. Good neighborliness strongly suggests that he ought to do so. A good neighbor is a great treasure. We can generally have such treasures if we are neighborly ourselves. The golden rule is just as good a rule of conduct now as it was nineteen hundred years ago. We are confident that if the defendant acts upon it in the present case he will in the end experience greater satisfaction from that action than he now experiences in the affirmance of this judgment.
By the Court. — Judgment affirmed.